Title: Thomas Jefferson to James H. Hooe, 10 May 1810
From: Jefferson, Thomas
To: Hooe, James H.


          
            Sir
             
                     Monticello 
                     May 10. 10.
          
           I recieved yesterday your favor of the 4th informing me of the arrival of the Merinos, and at the same time one from the President undertaking to recieve & forward mine with his own. any charges which may have attended their passage, he will be so good as to pay jointly with his own to be reimbursed by me. I thank
			 you very sincerely for your kind offers to take care of these valuable animals, and should with equal pleasure render you any service for which occasion should offer. I shall consider the
			 acquisition
			 of this race of sheep as for the public benefit, not my own personal one, & fulfill that end in the best way I can. Accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        